BLD-027                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 22-2211
                                        ___________

                IN RE: DAVID HATCHIGIAN AND JOAN RANDAZZO
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                          (Related to Civ. No. 2:21-cv-03416)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  November 10, 2022

               Before: AMBRO, KRAUSE, and PORTER, Circuit Judges


                            (Opinion filed: December 8, 2022)
                                        _________

                                         OPINION*
                                         _________

PER CURIAM

       In March 2022, following an adverse jury verdict in a civil action, Petitioners

David Hatchigian and Joan Randazzo filed a motion in the United States District Court

for the Eastern District of Pennsylvania seeking a new trial or, in the alternative, to alter

or amend the judgment. See Fed. R. Civ. P. 59. In July 2022, Petitioners submitted a



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
petition for a writ of mandamus pursuant to 28 U.S.C. § 1651 with this Court, requesting

an order directing the District Court to rule on the Rule 59 motion. By order entered

September 6, 2022, the District Court denied the motion.

       In light of the District Court’s action, Petitioners’ mandamus petition no longer

presents a live controversy. Therefore, we will dismiss it as moot. See Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur

during the course of adjudication that . . . prevent a court from being able to grant the

requested relief, the case must be dismissed as moot.”).




                                              2